IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-50704
                          Summary Calendar



UNITES STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE   CASTELAN, JR.,
also   known as Jose Carmen Castelan-Carbajal,
also   known as Peter Garcia,
also   known as Jose Castellan,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-01-CR-109-ALL
                        --------------------
                          January 20, 2003
Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Jose Castelan, Jr., appeals the denial of his motion to

modify his sentence under 18 U.S.C. § 3582(c)(2)and U.S.S.G.

§ 1B1.10.    Castelan argues that Amendment 632 clarifies U.S.S.G.

§ 2L1.1 and applies retroactively.

       A district court may reduce a term of imprisonment under 18

U.S.C. § 3582(c)(2) when it is based upon a sentencing range that


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50704
                                  -2-

has subsequently been lowered by an amendment to the Guidelines,

if the reduction is consistent with the policy statements issued

by the Sentencing Commission.     See United States v.

Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997).       We review

a district court’s refusal to lower a defendant’s sentence for

abuse of discretion.    See United States v. Shaw, 30 F.3d 26, 29

(5th Cir. 1994).

       Amendment 632 changed U.S.S.G. § 2L1.2, unlawfully entering

the United States, to provide a more graduated sentencing

enhancement of between 8 and 16 levels.       See U.S.S.G. Appendix C,

Supplement, amendment 632.    In amending that guideline, the

Commission changed the offense level from 16 to eight for a

defendant who was previously deported after a conviction for a

felony that was not an aggravated felony.        Id.

       Although this court may consider a clarifying amendment on

direct appeal, neither this court nor the district court

addressing a U.S.S.G. § 3582 motion may consider an amendment not

listed in U.S.S.G. § 1B1.10(c), p.s.        See United States v. Drath,

89 F.3d 216, 217 (5th Cir. 1996).    The district court was correct

that Amendment 632 was not listed in U.S.S.G. § 1B1.10, and,

consequently, consideration of that amendment was not authorized.

U.S.S.G. § 1B1.10(a) and (c).

       Therefore, the district court lacked the authority to reduce

Castelan’s sentence pursuant to § 3582(c)(2), based on Amendment

632.    See United States v. Lopez, 26 F.3d 512, 515 & n.3 (5th
                           No. 02-50704
                                -3-

Cir. 1994).   The district court’s denial of Castelan’s motion to

modify sentence is AFFIRMED.